Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 31, 2022

                                       No. 04-22-00054-CV

                                       Douglas K. SMITH,
                                           Appellant

                                                 v.

                                        PIONEER BANK,
                                            Appellee

                     From the 57th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021-CI-24897
                           Honorable Norma Gonzales, Judge Presiding


                                          ORDER

Sitting:         Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

        On January 28, 2022, appellant, Douglas K. Smith, filed a motion for an emergency order
to stay a foreclosure pending further order of the court. On January 31, 2022, appellee Pioneer
Bank responded to the motion and Smith replied to the response. We GRANT the emergency
motion for stay pending disposition of the appeal and STAY the foreclosure of real property
described as: “Lot 42, Block 2, New City Block 11671, Inverness Unit-1, Planned Unit
Development, City of San Antonio, Bexar County, Texas, according to the Map or Plat thereof
recorded in Volume 9541, Pages 84-87, Deed and Plat records of Bexar County, Texas. Also
commonly known as 101 Bretford Court, San Antonio, Bexar County, Texas.” See TEX. R. APP.
P. 29.3.

           It is so ORDERED on January 31, 2022.

                                                            PER CURIAM


           ATTESTED TO: _________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT